Citation Nr: 0007698	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and her children


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio which denied the benefit sought on appeal.  
The appellant, the surviving spouse of the veteran who had 
active service from October 1942 to August 1943 and died in 
February 1997, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's service-connected disability produced 
debilitating effects and general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of the disorder primarily causing 
death.

3.  The veteran's service-connected disability is shown to 
have contributed to or hastened the veteran's death.



CONCLUSION OF LAW

The veteran's death was due to a service-connected 
disability.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The appellant contends that the veteran's service-connected 
disability, specifically the post concussion syndrome which 
was evaluated as 50 percent disabling at the time of the 
veteran's death in February 1997, contributed to cause or 
hasten the veteran's death.  When a veteran dies of a 
service-connected disability, the veteran's surviving spouse 
is eligible for Dependency and Indemnity Compensation (DIC).  
See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  A service-
connected disability is one that was contracted in the line 
of duty and was incurred in or aggravated during active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312(a).  A principal cause 
of death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b); 
see also 38 C.F.R. § 3.310(a).  A contributory cause of death 
is one which contributed substantially or materially to 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).  

The evidence shows that at the time of the veteran's death he 
was service connected for post concussion syndrome, evaluated 
as 50 percent disabling, and for residuals of a fracture of 
the left tibia and fibula, evaluated as 10 percent disabling, 
for a combined evaluation of 60 percent.  The veteran was 
also in receipt of a total evaluation based on individual 
unemployability due to those service-connected disabilities.  
The veteran's death certificate shows that he died in 
February 1997 and that the immediate cause of death was 
aspiration pneumonitis which was due to or as a consequence 
of a swallowing disorder. 

The medical evidence contains three opinions regarding the 
effect or relationship the veteran's service- connected post 
concussion syndrome had on his death.  A March 1997 letter 
from James A. Kennealy, M.D., related that the veteran died 
from respiratory failure and pneumonia, which were due at 
least in part to his multiple neurological deficits.  
Dr. Kennealy went on to explain that the veteran's 
neurological deficits were in turn due at least in part to 
the head injury which he suffered in an automobile accident 
in 1942.  Similarly, a March 1997 letter from Richard G. 
Klopp, M.D., related that the veteran died of aspiration 
pneumonitis and a swallowing disorder, but that the veteran 
had an underlying brain injury which made him highly 
susceptible to aspiration pneumonitis.  Dr. Klopp concluded 
that it was his belief that the brain injury was a 
contributory factor in the veteran's inability to respond to 
treatment.  

The RO requested that the pertinent medical evidence be 
reviewed by a VA physician.  In a July 1999 report the VA 
physician concluded that:

The review of the patient's records 
reveals progressive neurological disease 
which started after the injury which he 
sustained during the service in 1942.  
Although the direct link between the 
injury and the death from pneumonia 
cannot be established, it is my opinion 
that the debilitated condition in which 
the patient was in before the admission 
to the hospital was related to the 
neurological problem and at least 
partially contributed to [the veteran's 
final] death.

Based on this evidence, the Board finds that the evidence 
establishes that the veteran's death was contributed to or 
hastened by his service-connected post concussion syndrome.  
The Board acknowledges that the veteran's service-connected 
post concussion syndrome, or any other neurological disorder, 
does not appear on his death certificate.  The Board also 
acknowledges that service connection had previously been 
denied and affirmed by the Board in a September 1997 decision 
for left hemiparesis with additional involvement of the right 
lower extremity as not being secondary to the post concussion 
syndrome.  However, there are three medical opinions of 
record from three different physicians which all indicate 
that the veteran's service-connected post concussion syndrome 
"aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c).  In this regard the Board observes that 
none of these medical opinions are contradicted by any other 
competent medical evidence.  

To the extent that there is any doubt as to whether or not 
the veteran's service connected disability played a 
contributory role in the veteran's death, the Board finds 
that any such doubt is a reasonable doubt that will be 
resolved in the appellant's favor.  See 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is warranted and the 
appellant is entitled to DIC benefits.


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

